Filed 8/31/22 In re Josiah J. CA1/3

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE

 In re Josiah J., a Person Coming
 Under the Juvenile Court Law.


 SOLANO COUNTY HEALTH &
 SOCIAL SERVICES DEPARTMENT,
                                                                            A163796
             Plaintiff and Respondent,
 v.                                                                         (Solano County
                                                                            Super. Ct. No. J43394)
 D.H.,
             Defendant and Appellant.



                                       MEMORANDUM OPINION1
         Josiah J. is a 12-year-old boy who lives with his mother (Mother) and
an older sibling and has four-hour visits twice a month with his father
(Father). Pursuant to custody orders entered under Welfare & Institutions
Code section 364 (all undesignated statutory references are to this code),
Father’s visits are supervised by Father’s wife. From the decision not to




        We resolve this case by a memorandum opinion pursuant to
         1

California Standards of Judicial Administration, section 8.1. (See also People
v. Garcia (2002) 97 Cal.App.4th 847, 853–855.)

                                                               1
require that these visits be professionally supervised, Mother has timely
appealed. We affirm.
                                BACKGROUND
        In July 2016, the juvenile court sustained jurisdictional allegations as
to Josiah under section 300, subdivision (b) as follows: that Mother
maintained a loaded firearm in the residence where it was accessible to her
children; that she was involved in an altercation with law enforcement in
front of the children, and while using a firearm in an unsafe manner; that
Mother was suffering from depression and alcohol abuse; and that Father
had committed domestic violence. Josiah and two older siblings were placed
with relatives for a period of years, but in January 2021 he returned to
Mother’s home. By September 2021 the court convened a family
maintenance review hearing under section 364.
        In the reporting period leading up to this hearing, Father had had
hour-long visits supervised by the Solano County Health & Social Services
Department (Department). At the hearing, the recommendation of the
Department was that Father’s visits remain supervised. Father contested
this aspect of the recommendation, so the matter was continued to October 4,
2021.
        The juvenile court heard testimony at the October 4 hearing that
Father previously had a criminal case involving Mother, in which he was
convicted and placed on probation and did not successfully complete his
probationary terms. The court also had a copy of Mother’s August 5, 2021
request for a restraining order against Father, in which Mother alleged two
incidents of domestic violence against her, both in Josiah’s presence.
Specifically, she stated that on a June 24, 2021 phone call with Josiah,
Father had threatened to kill her because he was “tired of” her. And she



                                         2
related that Father’s criminal conviction arose from an incident in which,
although she had a restraining order against him, Father came to her place
of business and beat her up in the presence of her children and customers.
      The social worker testified that Father had been offered family
reunification services but did not complete his case plan. He had declined to
provide documentation regarding anger management, parenting education,
and domestic violence classes. And in talking with the social worker he often
grew frustrated, demonstrated his anger, and terminated their conversations.
For these reasons, the Department recommended Father’s visits remain
supervised.
      At the hearing, Father suggested as an alternative that his visits be
supervised by his wife, Lakisha. The Department had had no opportunity to
vet Lakisha, but the juvenile court did learn that she had a criminal record
and had once been incarcerated for fraud. Lakisha testified as to her plan for
supervising visits, including that if Father acted inappropriately she would
talk to him or, if the conduct was “too bad,” she would stop the visit by
leaving with Josiah. She admitted this might be awkward, given that Father
was her husband. Father also testified at the hearing, explaining that he had
three other children and six grandchildren and had unsupervised visits with
all of them.
      At the conclusion of the hearing, the juvenile court found that the
conditions justifying the initial assumption of jurisdiction no longer
prevailed, and it gave full legal and physical custody of Josiah to Mother,
with twice monthly visits to Father. The Department, Mother, and Josiah’s
attorney all requested that Father’s visits be professionally supervised, but
the juvenile court decided otherwise. It ordered four-hour visits, monitored
only by Lakisha, with exchanges to occur at the police department. The



                                       3
court’s findings in support of this order included that: “Josiah very much
wants to have visitation with his Father”; “there’s no evidence here that
Josiah’s safety is in danger in any way in being with” Father; rather, the
safety risk is when his parents are together, which will not occur with this
visitation plan; but “supervision is necessary because [Father] has not
completed the domestic violence treatment program and anger management
training or a parenting class.”
                                  DISCUSSION
      When a juvenile court terminates jurisdiction over a dependent child, it
may make “exit orders” regarding custody and visitation. (In re T.H. (2010)
190 Cal.App.4th 1119, 1122; § 364, subd. (c); § 362.4.) Such orders remain in
effect until a family court finds there has been a significant change of
circumstances and modifies or terminates them. (In re T.H., at pp. 1122–
1123; § 302, subd. (d).) We review the juvenile court’s order for substantial
evidence. (In re J.F. (2014) 228 Cal.App.4th 202, 209.) The question is
whether a reasonable trier of fact could make the challenged ruling
considering the whole record. (In re I.C. (2018) 4 Cal.5th 869, 892.) We may
“neither reweigh the evidence nor exercise our independent judgment.” (In re
Yolanda L. (2017) 7 Cal.App.5th 987, 992.)
      On appeal, both Mother and the Department urge us to conclude the
juvenile court’s exit orders fail to provide for Josiah’s protection. They
essentially reargue the evidence, emphasizing that Father has untreated
domestic violence and anger management issues. They cite case law for the
proposition that a juvenile court “ ‘could reasonably infer, from the father’s
tendency to resort to violence as well as from his evident lack of impulse
control, that he might be a threat to [the children’s] safety . . . even in the
mother’s absence.” (In re Bruno M. (2018) 28 Cal.App.5th 990, 998, quoting



                                         4
In re B.S. (2009) 172 Cal.App.4th 183, 194.) What they ignore is the
important principle their authority recites in the very next sentence: “ ‘Even
assuming an opposite inference might be equally reasonable, we are not
authorized to second-guess the juvenile court on this point.’ ” (In re Bruno
M., at p. 998, quoting In re B.S., at p. 194.)
         This court takes seriously a parent’s domestic violence and the threat it
poses to children, but we conclude substantial evidence supports the decision
the juvenile court made here. The custody and visitation orders require
exchanges to occur at a police department. The orders require another adult,
albeit one who is not a neutral and professional supervisor, to monitor the
visits. Although there is evidence Father told Josiah he would kill Mother,
there is no evidence Father has ever been violent with or threatened Josiah.
And the orders are subject to modification if there is any significant change in
these circumstances. (In re T.H., supra, 190 Cal.App.4th at pp. 1122–1124.)
                                  DISPOSITION
         The juvenile court’s order of October 4, 2021 is affirmed.


                                              TUCHER, P.J.

WE CONCUR:

PETROU, J.
RODRÍGUEZ, J.




In re Josiah J. (A163796)




                                          5